Citation Nr: 0205769	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  00-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana 


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hearing loss in the right ear.  In 
addition, by rating action dated in March 2000, the RO denied 
service connection for a bilateral hearing loss.  

The record shows that the veteran initially requested a 
hearing before a Member of the Board sitting at the RO.  
However, in a letter dated in August 2001, the veteran's 
representative indicated that the veteran was withdrawing his 
request for such a hearing.  However, it was noted that the 
veteran still wanted a hearing at the RO, and that hearing 
was conducted in October 2001.


FINDINGS OF FACT

1.  The veteran was assigned to an infantry regiment, and has 
testified that he was subjected to an artillery explosion in 
service.

2.  Current right ear hearing loss disability has not been 
shown to have pre-existed service, and is consistent with the 
demonstrated and reported activities of service.

3.  Chronic left ear hearing loss disability has been shown 
to have had an onset subsequent to service, and has not been 
shown to be related to any activity of service.



CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West  Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  Chronic left ear hearing loss disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West  Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the claimant and the representative, and has enhanced its 
duty to assist a claimant in developing the facts pertinent 
to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records.  

The record discloses that rating decisions provided the 
veteran with the reasons and bases for the denial of his 
claim for service connection for hearing loss.  The November 
2000 statement of the case and the November 2001 supplemental 
statement of the case provided the veteran with the 
applicable criteria for a grant of service connection.  In 
addition, by letter dated in April 2001, the veteran was 
notified by the RO of the provisions of the recently enacted 
statute.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, The 
American Legion.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Factual background

The service medical records are unavailable, presumably 
having been destroyed in a fire in a records center.  Sick 
reports show that the veteran was treated in February and 
March 1953 for unspecified complaints.  Attempts to obtain 
additional service medical records have not been successful.

A Certificate of Acceptability reflects that the veteran was 
found acceptable for induction into the armed forces.  

The veteran's Form DD 214 shows that he was separated from 
service due to "SR600-450-10 Item 38 (medical 
disqualification)."  The discharge certificate also 
discloses that the veteran was assigned to an infantry 
regiment.

The veteran submitted a claim for service connection for 
hearing loss in the right ear in February 1999.  He reported 
that his right ear was bleeding and deaf and that he sought 
treatment for these complaints in April 1953.  No other 
treatment for his ears was reported.

VA outpatient treatment records dated from 1997 to 1999 have 
been associated with the claims folder.  In October 1997, the 
veteran related that the hearing acuity in his left ear had 
been gradually decreasing over the previous six to eight 
months.  He added that he had no hearing in his right ear.  
He noted that the hearing loss in his right ear had been 
present for 45 years and that it was due to an injury in 
service.  An audiometric test was conducted in November 1997.  
The hearing threshold levels in decibels in the right ear 
were 125, 105, 110, NR (no response) and 125 at 500, 1000, 
2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 60, 55, 70, 65 and 80.  When seen in February 
1999, the veteran stated that he had a longstanding hearing 
loss in his right ear since service when "blood" was 
trickling out of the ear.  

In a statement dated in April 2001, a private physician 
reported that he had seen the veteran for an ear cleaning.  
The physician noted that the veteran had chronic mastoiditis 
and had undergone a mastoidectomy several years earlier.  He 
further speculated that the veteran probably had had a 
cholesteatoma.  

During a hearing at the RO in October 2001, the veteran 
testified that his military occupational specialty in service 
was infantryman and that there was artillery fire when he 
went on maneuvers.  He also stated that there was evidently 
an explosion on one occasion, and that blood was coming out 
of his ear and nose.  He added that he was taken to a base 
hospital, and received treatment for his ears.  He noted he 
had been deaf in his right ear since then.  He described 
current "substantial hearing loss" in the left ear, and 
noted moderate hearing had been regained in that ear from an 
operation.  He testified that a physician had noted 
distinguished pathology in the left ear, as compared to the 
right ear, which precluded anticipation of any remedial 
benefit from similar surgery to the right ear.  (October 24, 
2001 hearing transcript, pages 3-4.)

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2001).  

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The United States Court of Appeals for Veterans Claims 
(Court), citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but, rather, 
increases the Board's obligation to evaluate, and discuss in 
its decision, all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but these efforts were unsuccessful.  
In this regard, it is noted that the RO requested that the 
National Personnel Records Center provide the service medical 
records, as well as any records from the Surgeon General's 
office.  However, the response received from the National 
Personnel Records Center was that the veteran's service 
medical records were fire related and that the records were 
not available.  The Board points out that the RO requested 
that the veteran furnish any service medical records in his 
possession, but he has not provided any such records.  
Accordingly, another attempt to procure the service medical 
records is not necessary.

There exists no competent evidence of record that the veteran 
had hearing loss on entrance into service.  Rather, the 
record reflects that he was found acceptable for induction 
into military service.  The Board notes that while a 
reference on the discharge certificate indicates that the 
veteran was separated from service due to a condition that 
was present prior to service, it cannot be ascertained from 
the record what the condition was that resulted in his 
separation from service.  Hence, he must be presumed to have 
been in sound condition as to hearing ability on entrance 
into service.

The veteran alleges that an explosion in service resulted in 
hearing loss.  The testimony provided by the veteran 
describes the incident he asserts occurred during service.  
He is capable of providing evidence of his experiences and 
symptoms in service.  "[T]he capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
case, the Board is not relying on the veteran to provide a 
relationship between what happened in service, and his 
current hearing loss.  Rather, his testimony merely related 
that the incident in service had occurred.  Clearly, he is 
competent to testify as to that matter.  

It is not disputed in this case that the veteran currently 
has a hearing loss disability of the left and right ears.  
Although, as noted above, he is not competent to link his 
current hearing loss to service, the circumstances of his 
service are consistent with a conclusion that his current 
right ear hearing loss disability was incurred in service.  
In this regard, the Board notes that the discharge 
certificate reveals that he was assigned to an infantry 
regiment.  The veteran testified that he was subjected to 
acoustic trauma, that is, an explosion, during service, and 
that he had observed impaired hearing in the right ear since.  
Clinical reports of record establish current right ear 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

Pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 2001), in order 
for a claimant to prevail, there need not be a preponderance 
of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board finds that 
the evidence in this case is in equipoise as to the origin of 
the veteran's current right ear hearing loss disability.  
Accordingly, under the circumstances of this case, and with 
resolution of doubt in the veteran's favor, the Board finds 
that service connection for right ear hearing loss disability 
is warranted.

Clinical evidence of record establishes that a decrease in 
left ear hearing ability was initially noted six to eight 
months prior to an October 1997 VA outpatient visit.  
Further, when testifying as to the onset of hearing loss in 
service, the veteran specifically referred only to right ear 
hearing loss.  Moreover, clinical evidence of record 
establishes that the veteran underwent a mastoidectomy 
subsequent to service, consistent with his testimony that his 
left ear hearing loss had been moderately restored by 
surgery.  The veteran does not contend, and the record does 
not demonstrate, that any post service mastoid ailment or 
left ear surgery is related to service.  Rather, the veteran 
testified that he had been advised his right ear hearing loss 
disability was distinct from the left ear hearing loss 
pathology so as to preclude anticipation of any remedial 
benefit from surgery to the right ear.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
left ear hearing loss disability.


ORDER

Service connection for right ear hearing loss disability is 
granted.

Service connection for left ear hearing loss disability is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

